DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered. 

Claim Status
	Claims 1, 4, and 7-9 are pending.  The scope of claims 1, 4, and 7 were materially and substantially altered by amendment filed 9/16/2021. Claims 1, 4, and 7-9 are presently examined.

Examiner Note
	The previous Examiner of record retired.  The Application has been transferred to Art Unit 1654.

Election/Restrictions
Upon review of the Record prior to transfer to AU1654, Examiner notes that the original response to the Restriction appears incomplete.  The Restriction mailed 2/3/2020 identifies that see, e.g., Requirement mailed 2/3/2020 at page 2). However, a single protein drug was not subsequently identified by the Applicant.

Priority
The priority claim to Provisional 62/330,688 filed 5/2/2016 is acknowledged. The priority claim to PCT/US2017/030446 filed 5/1/2017 is acknowledged.

Information Disclosure Statement
Applicant is advised that the listing of references in the specification is not a proper information disclosure statement (see, e.g., Spec. filed 10/22/2018 at ¶¶[0035], [0036], [0040], [0049], [0054], [0055]-[0057], [0061], [0062], [0064], [0068], [0073], passim).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because:
The following informalities: 
At ¶[0051] of the Specification filed 10/22/2018, the phrase “some embodiments relate to produces comprising...” is grammatically incorrect.
“accumulatd” is misspelled.
Improper/Absent Sequence Listing
The instant disclosure is objected to for not complying with 37 C.F.R. 1.821 as detailed in MPEP §§ 2421–2424.  Specifically, the instant application does not comply with 37 C.F.R. 1.821(b)-(e).  The instant claims and/or disclosure contain references or disclosures of amino acid sequences that should be accompanied by a sequence listing and identified using "SEQ ID NOs” as prescribed (see, MPEP §§ 2421–2424).  Specifically, the instant application discloses sequences at least at ¶¶[0008], [0009], [0010], [0011], [0019], [0029], [0056], [0059], [0060], [0063] (at Example 1 heading, which is not a separate ¶), [0064], [0065], [0066], [0067], [0069], and [0070]. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

A substitute specification not including the claims is required pursuant to 37 CFR 1.125(a) because of the extent of the objections identified above. A substitute specification must not contain new matter.  
The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a “red line” as described at ¶[0009] of the Specification filed 10/22/2018.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended claim 1 is representative of the pending claim scope, and currently recites:
1. (Currently amended) A protein drug having increased stability under physiological conditions, wherein said protein drug comprises a polypeptide comprising a deuterated  L-aspartic acid (Asp) residue or [[an]] a deuterated L-asparagine (Asn) residue, wherein the deuterated L-Asp residue or the deuterated L-Asn residue has a deuterium atom located at the alpha carbon atom of the deuterated L-Asp residue or the deuterated L-Asn residue, and has one or two deuterium atoms located on the side chain methylene group of the deuterated L-Asp residue or the deuterated L-Asn residue, and wherein the increased stability under physiological conditions is characterized by the deuterated L-Asp residue or the deuterated L-Asn residue having a racemization rate under physiological conditions that is at least 50% lower than the racemization rate of an L-Asp residue or an L-Asn residue having no deuterium atoms.
The applicable claim interpretation is discussed below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
protein drug” is not specifically defined on record, but is described at ¶¶[0025]-[0027], [0032], [0034]-[0035], [0051]-[0052].  Therefore, the term is understood to include any “protein drugs” that “compris[] an L-Asp residue or an L-Asn residue” (see, e.g., Spec. at ¶¶[0005], [0020]; see also id. at ¶¶[0025]-[0026], [0051]).  
Th term “protein drug” is understood to be further limited by the term “polypeptide”, which is not defined on record, and is therefore given its broadest reasonable interpretation in view of the polypeptides arts, and is therefore understood to require that the “protein drug” comprise two or more amino acids linked together (see, e.g., US 2020/0317588 A1 at ¶[0017]; see also US 2002/0010129 A1 at ¶[0076]).
The preamble statement reciting “having increased stability under physiological conditions” is understood to be a recitation of a desired or expected result, but fails to limit the scope of the product actually claimed to such “physiological conditions” (see, e.g., MPEP § 2111.02(II), pertaining to preamble statements reciting purpose or intended use; see also MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  Accordingly, the preamble statement is understood to be a recitation of an intended, desired, or expected result, fully satisfied by all products that satisfy the positively recited structural limitations set forth at instant claim 1.  Specifically, the structural limitations at claim 1 are reasonably inferred to encompass all compounds satisfying the following structural limitations:
...a polypeptide comprising a deuterated  L-aspartic acid (Asp) residue or [[an]] a deuterated L-asparagine (Asn) residue, wherein the deuterated L-Asp residue or the deuterated L-Asn residue has a deuterium atom located at the alpha carbon atom of the deuterated L-Asp residue or the deuterated L-Asn residue, and has one or two deuterium atoms located on the side chain methylene group of the deuterated L-Asp residue or the deuterated L-Asn residue

The “wherein clause” stating
....wherein the increased stability under physiological conditions is characterized by the deuterated L-Asp residue or the deuterated L-Asn residue having a racemization rate under physiological conditions that is at least 50% lower than the racemization rate of an L-Asp residue or an L-Asn residue having no deuterium atoms.
is understood to be a recitation of desired or expected results that do not further limit the structural scope of the products actually claimed (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  Accordingly, the “wherein” statement is understood to be a recitation of an intended, desired, or expected result, fully satisfied by all products that satisfy the positively recited structural limitations set forth at instant claim 1. Specifically, this “wherein” clause at claim 1 is reasonably inferred to encompass all compounds satisfying the following structural limitations:
...a polypeptide comprising a deuterated  L-aspartic acid (Asp) residue or [[an]] a deuterated L-asparagine (Asn) residue, wherein the deuterated L-Asp residue or the deuterated L-Asn residue has a deuterium atom located at the alpha carbon atom of the deuterated L-Asp residue or the deuterated L-Asn residue, and has one or two deuterium atoms located on the side chain methylene group of the deuterated L-Asp residue or the deuterated L-Asn residue
If Applicant disagrees, Applicant should specifically identify exact compounds that satisfy these structural limitations that are not fully enabled to satisfy the “wherein” clause of claim 1. 
	The “wherein” clauses at instant claims 7-9, stating:
....wherein the racemization rate of the deuterated L-Asp residue or the deuterated L-Asn residue is at least 95% lower than the racemization rate of an L-Asp residue or an L-Asn residue having no deuterium atoms.
	(see, e.g., instant claim 7);
....wherein the protein drug has a half life after administration into a human subject that is at least 20% greater than a corresponding protein drug having no deuterium atoms at the L-Asp residue or the L-Asn residue. 
see, e.g., instant claim 8);
....wherein the protein drug has stability that is at least 20% greater than a corresponding protein drug having no deuterium atoms at the L-Asp residue or the L-Asn residue. 
	(see, e.g., instant claim 9);
are each understood to be a recitation of desired or expected results that do not further limit the structural scope of the products actually claimed (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  Accordingly, the “wherein” statements are understood to be recitations of an intended, desired, or expected result, fully satisfied by all products that satisfy the positively recited structural limitations set forth at instant claim 1 or claim 4. Specifically, this “wherein” clause at claim 1 is reasonably inferred to encompass all compounds satisfying the following structural limitations:
...a polypeptide comprising a deuterated  L-aspartic acid (Asp) residue or [[an]] a deuterated L-asparagine (Asn) residue, wherein the deuterated L-Asp residue or the deuterated L-Asn residue has a deuterium atom located at the alpha carbon atom of the deuterated L-Asp residue or the deuterated L-Asn residue, and has one or two deuterium atoms located on the side chain methylene group of the deuterated L-Asp residue or the deuterated L-Asn residue
If Applicant disagrees, Applicant should specifically identify exact compounds that satisfy the structural limitations of instant claim 1, but that are not fully enabled and satisfy each “wherein” clause recited at dependent claims 7-9.
	Instant claim 4 is understood to further limit the scope of claim 1 by excluding products that only have “one” deuterium atom located on the side chain methylene group, as claimed.  Accordingly, the structural limitations of all pending claims are understood to be fully satisfied by all products reading upon the limitations of instant claim 4.
	Additional claim interpretations are set forth below. 

Withdrawn Claim Interpretation
	All previous rejections have been withdrawn in view of the transfer of the case to AU1654 and a new Examiner.  This action is not final.

Claim Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 7-9 depend from claim 1 or claim 4.  The applicable claim interpretation has been set forth above in a separate section, and that discussion is incorporated herein.  Here, claims 7-9 only recite a “wherein” clause that recites desired or expected results that do not further limit the structural scope of the products actually claimed (see, e.g., MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  Critically, nothing in the Specification reasonably identifies that such “wherein” clauses correspond to any subgenus of claims 1 or 4, or otherwise correspond to any structure/function 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For example, Applicant may explicitly identify embodiments encompassed by amended claims 1 or 4 that are excluded by the “wherein” clauses of claims 7, 8, and 9, which would thereby establish that the claims have different scopes.
Accordingly, claims 7-9 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Blomquist et al. (Deuterated Oxytocins: The synthesis and Biological Properties of a Crystalline analog of diamino-oxytocin deuterated in the 5-asparagine position, PNAS, vol. 64 (1):263-266 (September 1, 1969); hereafter “Blomquist1969”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
Regarding claims 1, 4, and 7-9, Blomquist1969 teaches and discloses diamino-oxytocin deuterated in the 5-asparagine position (see Blomquist1969 at title, abs, Fig. 1 on 264, 264-265 at bridging ¶, 265 at 1st full ¶, 266 at 1st-2nd full ¶¶), which is understood to correspond to CAS Reg. No. 24001-15-8, and have the following structure:

    PNG
    media_image1.png
    527
    417
    media_image1.png
    Greyscale

Therefore, claims 1, 4, and 7-9 are anticipated by Blomquist1969.


Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 2018/0044375 A1 (Harbeson; effective filing date of Mar. 6, 2015).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
Regarding claims 1, 4, and 7-9, teaches and discloses peptide-based caspase protease inhibitors comprising deuterated L-aspartic-2,3,3-d3 acid (see, e.g., US’375 at abs, ¶[0099], claim 1).  More specifically, US’375 teaches and discloses a genus of compounds of form 
    PNG
    media_image2.png
    142
    356
    media_image2.png
    Greyscale
, including subgenera and species wherein Y2a, Y2b, and Y1 are each deuterium (see, e.g., US’375 at claims 1 and 19, wherein claim 19 refers to compounds 101, 102, and others; see also US’375 at ¶, noting that deuterated L-aspartic acid is identified as commercially available and synthesizable using methods known in the art).
Accordingly, claims 1, 4, and 7-9 are rejected as anticipated. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yan et al. (Hydrogen/deuterium exchange and mass spectrometric analysis of a protein containing multiple disulfide bonds: Solution structure of recombinant macrophage colony stimulating factor-beta (rhM-CSFβ), Protein Science, vol. 11:2113-2124 (2002); hereafter “Yan”) as evidenced by Bąchor et al. (J Mass Spectrom, vol. 49(1):43-49 (Jan. 2014); hereafter “Bachor”) and as evidenced by Radkiewicz et al. (J. Am. Chem. Soc., vol. 118:9148-9155 (1996); hereafter “Radkiewicz”).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
Regarding claims 1, 4, and 7-9, Yan discloses “fully deuterated rhM-CSFβ”, which is a protein, namely recombinant macrophage colony stimulating factor-beta (see, e.g., Yan at abs, 2115 at col I at 1st to 3rd full ¶¶, 2116 at Fig. 2, Fig. 4 on 2119).  The “fully deuterated rhM-CSFβ” comprises multiple L-asparagine (N) 1and L-aspartic acid (D) residues (see, e.g., Yan at Fig. 1 on 2115 and Fig. 4 on 2119). 

	Notably, the USPTO lacks the resources to experimentally test and verify if the “fully deuterated rhM-CSFβ” was deuterated at all positions, including at least one alpha carbon atoms of L-Asp or L-Asn.  However, per MPEP § 2112 (III), a rejection under 35 USC 102/103 can be made when the prior art product seems identical except that the prior art is silent as to an inherent characteristic. Once evidence or reasoning tending to show inherency has been provided the burden shifts to the applicant to show an unobvious difference (MPEP §2112(v); In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
	Here, the phrase “fully deuterated” is reasonably understood to mean all positions are deuterated, including at least one alpha carbon atoms of L-Asp or L-Asn.  Furthermore, such a reaction as described by Yan would necessarily and inherently be expected to result in the deuteration of at least one alpha carbon atom of L-Asp or L-Asn because “[h]ydrogens connected to α-carbon (α-C) of amino acid residues are usually resistant to hydrogen-deuterium exchange (HDX) unless reaction conditions promote racemization” (see, e.g., Bachor at abs), but “Aspartic acid and asparagine residues racemize rapidly relative to other amino acid residues in proteins and peptides” presumably due to “spontaneous cyclizations of these residues” (see, e.g., Radkiewicz at abs).  Accordingly, it is the Examiner’s positions that either (i) the phrase “fully deuterated” in Yan actually means all positions, including at least one alpha carbon atoms of L-Asp or L-Asn, and therefore anticipates the claim; or (ii) the reaction conditions would inherently or necessarily result in hydrogen-deuterium exchange at least at one alpha carbon 
Per MPEP § 2112 (III), a rejection under 35 USC 102/103 can be made when the prior art product seems identical except that the prior art is silent as to an inherent characteristic. Once evidence or reasoning tending to show inherency has been provided the burden shifts to the applicant to show an unobvious difference (MPEP §2112(v); In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  Here, the current evidence of record establishes that the prior art compound was “fully deuterated”.
Similarly, per MPEP 2112, where the claimed and prior art products are identical or substantially identical, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Here, the prior art appears to fully satisfy the claimed limitations, and if not appears virtually identical to the products presently claimed (see, e.g., MPEP § 2144.09(I)).
	Accordingly, claims 1, 4, and 7-9 are rejected as anticipated and/or obvious in view of Yan.


Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,699,158 (Putter; Oct., 17, 1972).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above and is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
Regarding claims 1, 4, and 7-9, US’158 teaches and discloses the preparation of fully-deuterated L-aspartic acid (see, e.g., US’158 at title, abs, col 2 at lines 5-60, col 8 at lines 5-67, claims 12, 14-15, and 17).
US’158 differs from the instantly amended claims as follows: US’158 does not reduce to practice a polypeptide comprising the disclosed fully-deuterated L-aspartic acid.
However, US’158 provides a direct teaching, suggestion, and motivation to utilize such fully-deuterated L-aspartic acid residues “in the preparation and study of labelled peptides, polypeptides and proteins” (see, e.g., US’158 at abs; see also id. at col 1 at lines -30).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: The claimed invention is the combination of prior art elements (i.e., known fully-deuterated L-aspartic acid residues) according to known methods of preparing and labelling peptides, polypeptides, and proteins exactly as suggested by the prior art, which would predictably and expectedly yield peptides, polypeptides, and proteins comprising fully-deuterated L-aspartic acid residues.  Furthermore, each prior art element would merely perform its function in combination as it does alone (see, e.g., MPEP §§ 2143(I)(A), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 
Accordingly, claims 1, 4, and 7-9 are rejected.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s understanding is that the pending claims scope encompasses >>trillions of compounds (i.e., polypeptides of any length; linear, branched, or cyclic polypeptides; natural or non-natural sequences); however, the evidence of record appears to pertains to only two species of polypeptide sequences, which are not commensurate in scope with the claimed genus.  
Upon review, the data of record appears to show only the expected and predicted result, namely enhanced stabilization (see Hattori, summarized below). Accordingly, no unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record at this time.  Furthermore, the prior art teaches and discloses compounds within the claimed genus, and therefore any inherent properties of such prior art compounds would necessarily and inherently be present in the prior art compounds .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scott et al. (Completely Deuterated Proteins. III Deuteration Effects on Protein-Protein Interaction in Phycocyanin, Biochemistry, vol. 6(5) (May 1967); hereafter “Scott”) discusses and pertains to “completely deuterated proteins” (see, e.g., Scott at title, abs).
	Hattori et al. (Effect of Side-Chain Deuteration on Protein Stability, Biochemistry, vol. 4(7) (July 1965); hereafter “Hattori”) identifies that it was known in the art, circa 1965, that side-chain deuteration improves protein stability (see, e.g., Hattori at title, abs). 
	US 3,716,551 (Feb. 13, 1973) pertains to mixtures of deuterated L-amino acids for use in making proteins and NMR and protein structure studies (see, e.g., US’551 at col 1-2, passim).
US 8,637,486A2 (Shchepinov; Jan. 28, 2014) discloses the use of deuterated forms of aspartic acid utilized as precursors (see, e.g., US’486 at abs, claim 14).
Wei et al. (Imaging Complex Protein Metabolism in Live Organisms by Stimulated Raman Scattering Microscopy with Isotope Labeling, ACS Chem. Biol., vol. 10:901-908 (Jan. 2015); hereafter “Wei”) teaches, discloses, and reduces to practice metabolic labeling in vivo using deuterated amino acids incorporated into synthesized proteins (see, e.g., Wei at title, abs, 901-902 at bridging ¶). 
Hiscock (The Synthesis of Deuterated asparagine and related studies, Cornell University, Dissertation, 85 pages, 1966) pertains to deuterated asparagine and explicitly identifies that such compounds could be utilized to make deuterated oxytocin (see, e.g., Hiscock at title, 5 at 1st and 2nd full ¶).

Conclusion
All claims are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654